Citation Nr: 1739522	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD), rated as 30 percent disabling since November 17, 2009, as 50 percent disabling since October 4, 2011, and as 30 percent disabling since January 6, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a video conference hearing before the Board in June 2017.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim on appeal can be reached.  

The Veteran was last afforded a VA examination for his service-connected PTSD in January 2016.  At his video conference hearing, the Veteran testified that his PTSD symptoms have worsened throughout the course of the appeal and he indicated that the last VA examination did not adequately reflect his PTSD symptomatology.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In order to properly adjudicate the claim, a VA psychiatric examination should be obtained to determine the current nature and severity of the service-connected PTSD.

Accordingly, the case is REMANDED for the following action:
1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.   A complete rationale should be provided for any opinion expressed.  The examiner should discuss the psychiatric symptomatology exhibited by the Veteran and should assess how the psychiatric symptomatology functionally limits his occupational and social functioning.  The examiner should review the relevant VA examination reports dated in April 2010 and January 2016, and should address whether the Veteran's psychiatric symptomatology has increased in severity during the period since the inception of the claim in November 2009, and if so, how.

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






